Citation Nr: 0738583	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for nerve damage, right 
upper extremity, claimed as secondary to cervical spine 
surgery.

3.  Entitlement to service connection for nerve damage, left 
upper extremity, claimed as secondary to cervical spine 
surgery.

4.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

5.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1983 to November 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the RO denied service connection for a cervical spine 
disability, nerve damage to the right and left upper 
extremities secondary to cervical spine surgery, and carpal 
tunnel syndrome of the right and left wrists.  The veteran 
filed a notice of disagreement (NOD) in December 2005, and 
the RO issued a statement of the case (SOC) in August 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence, including a July 2007 letter 
from Dr. W. Shannon Kelly.  The veteran waived RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 1304 (2007).  (While subsequently, in October 
2007, the veteran's representative submitted a duplicative 
copy of one of Dr. Kelly's letters directly to the Board, 
this fact is inconsequential.)




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A cervical spine disability was first diagnosed many 
years post service, and there is no competent, persuasive 
opinion on the question of whether there exists a medical 
nexus between the veteran's cervical spine disability and 
service.

3.  As service connection for a cervical spine disability has 
not been established, there is no legal basis for a grant of 
service connection for nerve damage of the right or left 
upper extremity, as secondary to cervical spine surgery.

4.  Carpal tunnel syndrome of the right wrist was first 
diagnosed many years post service, and the only competent, 
persuasive opinion on the question of whether there exists a 
medical relationship between carpal tunnel syndrome and 
service, to include an in-service right wrist fracture, 
weighs against the claim.

5.  Carpal tunnel syndrome of the right wrist was first 
diagnosed many years post service, and the only competent 
opinion on the question of a medical relationship between 
carpal tunnel syndrome and service, weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The claim for service connection for nerve damage, right 
upper extremity, as secondary to cervical spine surgery, is 
without legal merit. 38 C.F.R. § 3.310 (2007).

3.  The claim for service connection for nerve damage, left 
upper extremity, as secondary to cervical spine surgery, is 
without legal merit.  38 C.F.R. § 3.310 (2007).

4.  The criteria for service connection for carpal tunnel 
syndrome, right wrist, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

5.  The criteria for service connection for carpal tunnel 
syndrome, left wrist, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claims for service connection for right and 
left upper extremity nerve damage, claimed as secondary to 
cervical spine surgery, the Board notes that the veteran and 
his representative have been provided the basis for the 
denial, and afforded the opportunity to respond.  No further 
notification action or any development action on these claims 
is warranted.  As discussed below, the claims are being 
denied as lacking legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

As for the remaining claims, in a November 2004 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The February 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of that letter.  Hence, the November 2004 
letter met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement. 

The Board notes that the RO has not provided the veteran 
information as to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman; however, 
the lack of such notice is not shown to prejudice the 
veteran.  As the decision herein denies each of the claims 
for service connection, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and the records relating to the disability 
determination of the Social Security Administration (SSA), as 
well as VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran 
and his wife's Board hearing testimony, as well as various 
written statements provided by the veteran, and by his wife 
and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

A.  Cervical Spine Disability

The service medical records contain multiple notations 
regarding the veteran's back, to include diagnoses of low 
back pain, back strain, lumbar strain, and mechanical low 
back pain with spasm.  Based on these notations and the 
finding of thoracic and lumbar spine tenderness on the 
February 1985 VA examination, the veteran was granted service 
connection for residuals of low back strain in June 1985.  
However, there are no notations regarding the veteran's 
cervical spine in the service medical records and no report 
of a separation examination; thus, no cervical spine 
disability was shown in service.

There also were no complaints or findings of cervical spine 
symptoms on February 1985 VA examination.  X-rays of the 
cervical spine showed satisfactory alignment of the 
vertebrae, the vertebral bodies were normal in size and 
shape, and the intervertebral spaces were grossly intact.  
The X-ray report also indicated that "some encroachment of 
intervertebral foramen C3-4 is suspected."   However, a 
March 1997 treatment note of Ozarks Area Orthopaedic 
Associates, which included a diagnosis of cervical arthrosis, 
stated that the past history/review of systems was negative 
for any recent neck symptoms, and that the symptoms of the 
veteran's "whiplash injury," ten years previously, had 
resolved and not been a problem.  

The evidence thus reflects that no cervical spine disability 
was diagnosed until more than twelve years after service.  
Moreover, none of medical evidence in this case reflects a 
competent, persuasive opinion indicating that there exists a 
medical nexus between the veteran's cervical spine disability 
and service.  

Treatment notes from Ozarks Area Orthopaedic Associates 
reflect only that the veteran, who was initially seen in 
November 1994 for bilateral carpal tunnel syndrome and left 
ulnar nerve entrapment, was diagnosed in May 1997 with C3-4 
herniated nucleus pulposus and osteophytosis with C4 
radiculopathy, and at that time underwent a C3-4 discectomy 
with fusion and left iliac crest bone graft.  In October 
2002, the veteran was diagnosed with cervical disc disease.  

The Board points out that Dr. Kelly's July 2007 letter does 
not provide an actual medical opinion on the matter of nexus.  
Rather, Dr. Kelly merely wrote that the veteran incurred 
several injuries during service and that "these injuries he 
has today are a result, in his opinion, of those injuries."  
Dr. Kelly recounted the veteran's statements regarding 
several falls that occurred in-service.  She wrote, "He has 
certainly had a long standing history of cervical disc 
disease requiring fusion at C3 and C4 in the past, and he has 
ongoing long standing cervical area pain from this."  She 
noted that she had been treating the veteran with narcotics 
for this pain.  

Thus, Dr. Kelly never addressed whether there was a nexus 
between the veteran's cervical spine disability and service; 
rather, she only related only his description of in-service 
falls and his contention that they were generally related to 
his current disabilities, and noted the "longstanding" 
nature of his cervical disc disease.  Such does not provide 
an actual opinion relating any current disability to service.  
Moreover, to the extent that Dr. Kelly's letter reiterated 
the reported history and assertions of the veteran, such does 
not constitute a competent medical opinion of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).

Further, treatment notes such as those of February 1999, May 
1999, and February 2000 from the Cox Medical Center 
containing diagnoses of neuropathic pain of uncertain 
etiology, with the February 1999 note indicating that the 
pain "may be residual neuropathic pain from cervical surgery 
or peripheral neuropathies," do not contain an opinion in 
non-speculative language or one that indicates a nexus 
between the veteran's cervical spine disability and service.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence).

In short-unlike lumbar spine disability, for which service 
connection has been granted-a cervical spine disability was 
first diagnosed many years post service, and there is no 
competent, persuasive evidence of a nexus between the 
veteran's cervical spine disability and service.  

B.  Right and Left Upper Extremity Nerve Damage

In seeking service connection for right and left upper 
extremity nerve damage, the veteran and his representative 
have asserted that these disabilities are secondary to 
cervical spine surgery.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

However, in view of the Board's decision denying service 
connection for a cervical spine disability, as noted above, 
there is no legal basis for granting service connection for 
right and left upper extremity nerve damage as secondary to 
the surgery performed in connection with the veteran's 
cervical spine disability.  Where, as here, service 
connection for the primary disability has been denied, there 
is no legal basis upon which the veteran can establish 
entitlement to service connection, pursuant to 38 C.F.R. § 
3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for right and left upper 
extremity nerve damage as without legal merit or as lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

C.  Bilateral Carpal Tunnel Syndrome

The service medical records reflect that the veteran fell 
while running backwards and fractured his right wrist.  
Initial X-rays showed a Colles fracture of the distal radial 
metaphysic with approximately 25 degrees of dorsal angulation 
at the fracture site and a fracture of the ulnar styloid.  
After reduction and placing of a plaster splint there was 
still a very slight dorsal angulation of the distal radial 
articular surface.  Significantly, the initial X-ray report 
indicated pre and post-reduction that there was no 
dislocation of the carpal bones.  Subsequent X-rays showed a 
healing fracture with 5 degrees of dorsal angulation and 10 
degrees of palmar angulation of the distal radial articular 
surface.  Subsequent treatment notes indicated that the 
veteran's right wrist felt good and had significant range of 
motion and grip strength.  

Thus, the evidence thus reflects that the veteran's right 
wrist injury did not dislocate or otherwise affect the carpal 
bones, and carpal tunnel syndrome of either wrist was not 
shown in service.

On February 1985 VA examination, tenderness of the right 
wrist and range of motion figures were noted, and right wrist 
X-rays showed persistent ossification center of the styloid 
process of the ulna.  Neither abnormality of the carpal bones 
nor carpal tunnel syndrome of either wrist was noted.  An 
August 1999 letter of Dr. Chi-Hsi Lin, prepared in connection 
with the SSA disability determination, noted that the veteran 
had first noticed numbness, tingling, and pain in both 
thumbs, index, and middle fingers in late 1993 and early 
1994.  The first diagnosis of carpal tunnel syndrome appears 
to be a October 1994 Cox medical center treatment note 
indicating carpal tunnel syndrome moderate to severe, 
followed by the diagnosis of bilateral carpal tunnel 
syndrome, right greater than left, in a November 1994 Ozarks 
Area Orthopedics Associates treatment note.  These diagnoses 
were made more than twelve years after service.  The veteran 
subsequently underwent multiple surgeries relating to his 
bilateral carpal tunnel syndrome.

None of the above treatment records contain an opinion as to 
the etiology of the veteran's carpal tunnel syndrome.  In 
fact, the only medical opinion as to the etiology of the 
veteran's bilateral carpal tunnel syndrome is that of a June 
2004 VA examiner.  After reviewing the claims file and 
examining the veteran, the VA examiner concluded that "the 
problems he is having with his wrists are not secondary to 
the break, but secondary to problems that he has been having 
over the last several years."  As the June 2004 VA examiner 
rendered his opinion-that the veteran's bilateral carpal 
tunnel syndrome began after service and is not related to his 
in-service right wrist fracture-in light of his review of 
the claims file and examination of the veteran, the Board 
finds that this opinion is probative of the medical nexus 
question.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Thus, bilateral carpal tunnel syndrome of the wrists was 
first diagnosed many years post service, and the only 
competent opinion on the question of a medical relationship 
between carpal tunnel syndrome and service, including an in-
service right wrist fracture, weighs against the claims.  
Moreover, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary opinion.

D.  All Disabilities

In addition to the medical evidence, the Board has carefully 
considered the oral and written assertions of the veteran and 
his wife-to include that his current disabilities are 
related to his in-service falls-as well as argument advanced 
by the veteran's representative, on his behalf.  However, as 
indicated above, the claims for service connection for a 
cervical spine disability and for bilateral carpal tunnel 
syndrome turn on the medical matter of etiology, or medical 
relationship, of these current disabilities to service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons, neither the veteran, his wife, nor his 
representative is shown to possess the appropriate medical 
training and expertise to competently render a probative, 
i.e., persuasive opinion on a medical matter-to include the 
etiology of his cervical spine disability and bilateral 
carpal tunnel syndrome.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, the lay 
assertions in this regard have no probative value.

In adjudicating each claim, the Board also has considered the 
applicability of benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As indicated above, however, the claims for 
secondary service connection for right and left upper 
extremity nerve damage were denied as a matter of law, and 
the preponderance of the evidence is against the claims for 
service connection for a cervical spine disability and for 
bilateral carpal tunnel syndrome of the wrists; hence, that 
doctrine is not for application in this appeal.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for nerve damage, right upper extremity, 
claimed as secondary to cervical spine surgery, is denied.

Service connection for nerve damage, left upper extremity, 
claimed as secondary to cervical spine surgery, is denied.

Service connection for carpal tunnel syndrome, right wrist, 
is denied.

Service connection for carpal tunnel syndrome, left wrist, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


